Citation Nr: 1228577	
Decision Date: 08/20/12    Archive Date: 08/30/12

DOCKET NO. 03-26 194	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Newark, New Jersey



THE ISSUES

1. Entitlement to a disability evaluation in excess of 30 percent for the service-connected bilateral pes planus (flat feet). 

2. Entitlement to an effective date earlier than August 12, 2004 for the assignment of a 30 percent evaluation for the service-connected bilateral pes planus. 




REPRESENTATION

Appellant represented by:	New Jersey Department of Military and Veterans' Affairs





ATTORNEY FOR THE BOARD

D. M. Ames, Counsel


INTRODUCTION

The Veteran had active service from November 1966 to October 1969. 

This case initially came before the Board of Veterans' Appeals (Board) on appeal from an August 2005 rating decision of the RO. 

During the pendency of the appeal, in a July 2011 rating decision, the RO increased the evaluation for the service-connected pes planus from 10 percent to 30 percent, effective August 23, 2010. 

In a November 2011 rating decision, the RO identified August 12, 2004 as an earlier effective date for the award of the 30 percent evaluation. Applicable law mandates that when a veteran seeks an increased evaluation, it will generally be presumed that the maximum benefit allowed by law and regulation is sought, and it follows that such a claim remains in controversy where less than the maximum benefit available is awarded. See AB v. Brown, 6 Vet. App. 35 (1993). 

The Veteran was assigned a total rating based upon individual unemployability by reason of service-connected disability (TDIU) beginning in June 2005. 

A review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal.

The Veteran submitted a May 2011 statement noting that he wished to withdraw his request for a hearing with the Board. Accordingly, the Board considers the Veteran's request for a hearing to be withdrawn and will proceed to adjudicate the case based on the evidence of record. See 38 C.F.R. § 20.704 (d), (e) (2011). 

In June 2007, November 2009 and November 2011, the Board remanded this case to the RO via the Appeals Management Center (AMC) for further development. 

The issue of an effective date earlier than August 12, 2004 for the assignment of a 30 percent evaluation for the service-connected pes planus is addressed is being remanded to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

The service-connected pes planus is not shown to be productive of pronounced disability manifested by marked inward displacement and severe spasm of the tendo achillis on manipulation that is not improved by orthotics or appliances. 


CONCLUSION OF LAW

The criteria for the assignment of a rating higher than 30 percent for the service-connected pes planus have not been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 and Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.14, 4.71a including Diagnostic Code 5276 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 ("VCAA") describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the Veteran and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim, and to indicate which information and evidence VA will obtain and which information and evidence the claimant is expected to provide. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002). 

The VCAA notice requirements apply to all five elements of a service connection claim: (1) veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability. Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006). The notice must be provided to the Veteran prior to the initial adjudication of his claim. Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

However, if the VCAA notice was not provided prior to the initial adjudication of the claim or if provided, was inadequate or incomplete, such an error can be "cured" by providing any necessary notice and then readjudicating the claim, including in a Statement of the Case (SOC) or Supplemental Statement of the Case (SSOC), such that the intended purpose of the notice is not frustrated and the Veteran is given ample opportunity to participate effectively in the adjudication of the claim. See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007) (Mayfield IV); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006). 

Defective timing or content of VCAA notice is not prejudicial to a claimant if the error does not affect the essential fairness of the adjudication. Sanders v. Nicholson, 487 F.3d 881, 889 (Fed. Cir. 2007), rev'd on other grounds, Shinseki v. Sanders/Simmons, 556 U.S. __ (2009).

In a claim for an increased evaluation, the VCAA requirement is generic notice: the type of evidence needed to substantiate the claim, which consists of evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned. Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009). 

VA has satisfied its duty to notify by issuing a pre-adjudication notice letter in April 2005. This letter advised the Veteran of what evidence was required to substantiate his claim, and of his and VA's respective duties for obtaining evidence. 

Follow up letters were issued in April 2008, December 2009, and June 2010. They provided notice regarding the disability evaluation and effective date elements of a service connection claim. Dingess, 19 Vet. App. at 473. His claim was then readjudicated in the August 2009, July 2011, and June 2012 Supplemental Statements of the Case (SSOC). See Mayfield IV; see also Prickett, 20 Vet. App. at 376. 

The duty to assist provisions of VCAA have been met. The claims file contains service treatment records (STRs), reports of post-service medical treatment, and reports of VA examinations August 2010 and December 2011. In January 2012, the examiner who conducted the December 2011 examination provided an addendum report stating that he had reviewed the Veteran's claims file. 

This case was remanded in June 2007 so a contemporaneous examination could be obtained. It was remanded again in November 2009 for an examination that specifically pertained to the service-connected flat feet. The August 2010 examination was found to be inadequate and the case was remanded again in November 2011 for an examination. 

The Veteran underwent an adequate examination in December 2011 wherein the examiner specifically addressed the rating criteria for pes planus. Thus, the Board is satisfied that there was substantial compliance with its remand directives. See Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141, 146-47 (1999). 

The Veteran has not made the RO or the Board aware of any additional evidence that must be obtained in order to fairly decide the appeal. He has been given ample opportunity to present evidence and argument in support of his claim. Pursuant to 38 C.F.R. § 3.655, all relevant evidence necessary for an equitable disposition of the Veteran's appeal of this issue has been obtained and the case is ready for appellate review. General due process considerations have been complied with by VA. See 38 C.F.R. § 3.103 (2011). 


Increased Evaluation Claim 

Disability ratings are determined by applying the criteria established in VA's Schedule for Rating Disabilities, which is based upon the average impairment of earning capacity. Individual disabilities are assigned separate Diagnostic Codes. 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.20 (2011). 

When a question arises as to which of two ratings applies under a particular Diagnostic Code, the higher evaluation is assigned if the disability more nearly approximates the criteria for the higher rating; otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7. Consideration must given to increased evaluations under other potentially applicable Diagnostic Codes. Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991). After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran. 38 C.F.R. § 4.3. 

The Veteran's entire history is to be considered when making disability evaluations. 38 C.F.R. § 4.1. Where an increase in an existing disability rating based upon established entitlement to compensation is at issue, the present level of disability is the primary concern. Francisco v. Brown, 7 Vet. App. 55 (1994). 

Where the evidence contains factual findings that demonstrate distinct time periods in which the service connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal, the assignment of staged ratings would be necessary. See Hart v. Mansfield, 21 Vet. App. 505 (2007). 

The standard of proof to be applied in decisions on claims for veterans' benefits is set forth in 38 U.S.C.A. § 5107 (West 2002). A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence. See 38 C.F.R. § 3.102. When a claimant seeks benefits and the evidence is in relative equipoise, the claimant prevails. See Gilbert v. Derwinski, 1 Vet. App. 49 (1990). The preponderance of the evidence must be against the claim for benefits to be denied. See Alemany v. Brown, 9 Vet. App. 518 (1996). 

The Board must determine the value of all evidence submitted, including lay and medical evidence. Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006). However, although an obligation to provide sufficient reasons and bases in support of an appellate decision exists, there is no need to discuss, in detail, all of the evidence submitted by the Veteran or on his or her behalf. See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that the entire record must be reviewed, but each piece of evidence does not have to be discussed); Timberlake v. Gober, 14 Vet. App. 122 (2000) (noting that the law requires only that reasons for rejecting evidence favorable to the claimant be addressed). 

The evaluation of evidence generally involves a 3-step inquiry. First, the Board must determine whether the evidence comes from a "competent" source. The Board must then determine if the evidence is credible, or worthy of belief. Barr v. Nicholson, 21 Vet. App. 303, 308 (2007) (observing that once evidence is determined to be competent, the Board must determine whether such evidence is also credible). The third step of this inquiry requires the Board to weigh the probative value of the proffered evidence in light of the entirety of the record. 

The service-connected pes planus is currently evaluated under Diagnostic Code 5276, acquired flatfoot. 38 C.F.R. § 4.71a. Under Diagnostic Code 5276, 30 percent evaluation is warranted for severe bilateral flat foot with objective evidence of marked deformity (pronation, abduction, etc.), pain on manipulation and use accentuated, indication of swelling on use, and characteristic callosities. 

A 50 percent evaluation is warranted for pronounced bilateral flat foot with marked pronation, extreme tenderness of plantar surfaces of the feet, marked inward displacement and severe spasm of the tendo achillis on manipulation, that is not improved by orthopedic shoes or appliances. Id. 

As the criteria set forth in Diagnostic Code 5276 are not based upon limitation of motion, it is not necessary to consider 38 C.F.R. §§ 4.40 and 4.45. 

The VA treatment records show the Veteran's complaints of foot pain, calluses and the need for special shoes. He has undergone VA examinations for his feet. However, only the December 2011 examination reasonably addresses the rating criteria referable to flat feet.

The VA treatment records show that, in September 2003, the Veteran was noted to limp on one side due to severe toe pain. 

In February 2004, the Veteran was noted to have a fibroma on his left 5th toe removed that was not related to the service-connected pes planus.

In February 2005, the Veteran was noted to have bilateral heel calluses and dry plantar skin.

In February 2006, the Veteran was noted to have a large callus on his right heel. The physician noted that his calluses were better since he began using ambulator shoes. The lateral aspect of the heel of the right shoe was noted to be worn down. The Veteran was diagnosed with a right heel callus and varus deformity. 

In July 2007, the Veteran was noted to be pronated, bilaterally, while walking.

In August 2007, it was noted that the calluses on his heels had diminished because his back arthritis made him less ambulatory. Flat feet were noted, and additional ambulator shoes were ordered. 

In February 2008, the Veteran had large calluses on the lateral aspects of both heels, and his shoes were worn in the same area. 

In April 2009, it was noted that the Veteran's heel callus was minimal. His sensation was normal. He wore ambulator shoes. 

In July 2009, it was noted that the Veteran had been seen regularly for years to have his calluses trimmed. However, as his back arthritis caused limited mobility, the calluses were not as severe. His pedal pulses were palpable; his sensation was intact, and no deformity was found. 

In August 2009, the Veteran's calluses were noted to be diminished and less painful. In November 2009, new ambulator shoes were ordered. In December 2009, his calluses were trimmed. 

In July 2010, an x-ray study was noted to show findings of severe pes planus. 

He underwent a VA examination in August 2010, but it did not address the rating criteria for flat feet. Instead, the examiner noted that the Veteran had bilateral painful calluses. He complained of having pain while standing and stiffness while standing and walking and having pain in his great toe joints. He used a cane and wore ambulator shoes and also had a regimen for diabetic foot care. 

Upon examination, there was no evidence of swelling, tenderness, instability, weakness or abnormal weight bearing.

In December 2011, the Veteran underwent a VA examination and complained of increased burning and numbness in his feet. He stated that the pain in his great toes had not improved, but was "still manageable."  He reported being unable to stand or walk for long periods of time. He complained of having pain on manipulation. His symptoms were not relived by orthotics. 

The examiner found that the Veteran had characteristic calluses on both feet, but there was no swelling. He had extreme tenderness on the plantar surfaces with decreased arch height on weight bearing of both feet. 

The examiner stated that there was marked deformity of both feet but did not specify the nature of the deformity. There was no marked pronation. The weight bearing line fell over or medial to the great toe. There was no inward displacement or severe spasm of the Achilles tendon noted. He had decreased sensation on the plantar aspects of both feet. The examiner found that the Veteran would not be better served by amputation of his feet and use of a prosthesis. 

Although the Veteran has extreme tenderness of the plantar surfaces of his feet that was not fully relieved by orthotic shoes, his disability picture does not warrant the assignment of more than a 30 percent rating based on the applicable criteria. 38 C.F.R. § 4.71a. 

In December 2011, the examiner found that he did not have marked pronation, marked inward displacement, or severe spasm of the tendo achillis on manipulation that was not relieved by orthotic shoes or appliances. Further, the record showed that over time his calluses had improved due to decreased mobility.

The medical and lay evidence of record does not show that the Veteran had marked pronation or marked inward displacement and severe spasm of the tendo achillis on manipulation during the appeal period. 

The evidence shows that he has pain on manipulation, characteristic calluses and pronation that has not been described as being more than marked. 

Therefore, as the preponderance of the evidence is against this claim, there is no evidentiary basis to assign a rating in excess of 30 percent or a staged rating. Hart, 21 Vet. App. at 505.

The Board has considered whether referral for an extraschedular rating is appropriate under the provisions of 38 C.F.R. § 3.321(b)(1). The threshold factor for extraschedular consideration is a finding that the evidence presents such an exceptional disability picture that the available schedular evaluations for the service-connected disability at issue are inadequate. 

Therefore, initially, there must be a comparison between the level of severity and the symptomatology of the claimant's disability with the established criteria provided in the rating schedule for the disability. If the criteria reasonably describe the claimant's disability level and symptomatology, then the disability picture is contemplated by the rating criteria and the assigned evaluation is therefore adequate, and no referral for extraschedular consideration is required. Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).

As described, the manifestations of the service-connected flat feet are reasonably addressed by the schedular criteria set forth in Diagnostic Code 5276; no examiner has reported an exceptional disability picture with symptoms not represented in the rating schedule. 

In sum, there is no indication that the average industrial impairment from the disability would be in excess of that contemplated by the assigned rating. Accordingly, the Board has determined that referral of this case for extraschedular consideration is not in order. 


ORDER

An increased evaluation in excess of 30 percent for the service-connected pes planus is denied. 


REMAND

In March 2012, the Veteran submitted a timely Notice of Disagreement with a November 2011 rating decision of the RO that assigned an earlier effective date of August 12, 2004 for the assignment of the 30 percent evaluation for the service-connected pes planus. 

The Veteran specifically disagreed with the assigned effective date and argued that the 30 percent evaluation should be effective in 1969, when service connection was initially granted. However, this statement was submitted to the Board directly and the RO has not had the opportunity to address this matter. Thus, this matter must be remanded to the RO for issuance of an SOC. 38 C.F.R. §19.9(c) (2011); see also Manlincon v. West, 12 Vet. App. 238 (1999); Godfrey v. Brown, 7 Vet. App. 398, 408- 410 (1995). 

However, the Board emphasizes that the Veteran must perfect his appeal in order to obtain appellate review. See 38 U.S.C.A. § 7105 (West 2002 & Supp. 2010); 38 C.F.R. §§ 20.200, 20.201, 20.202 (2011).

Accordingly, this remaining matter is REMANDED to the RO for the following action:

The RO should issue the Veteran a fully responsive Statement of the Case, accompanied by notification of his appellate rights, that addresses his disagreement with the effective date assigned for the assignment of the 30 percent evaluation of the service-connected bilateral pes planus.  This matter should be returned to the Board for further review only if the Veteran filed a timely Substantive Appeal.   

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


______________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


